CORES tee ne eee gt

Case 1:20-cv-11317-DJC Document 1-3 Filed 07/13/20. Page 1 of 11
. hal A A .

Office.of the ..
_ LEONARD JERMAINE JACKSON, ESTATE.
NEW YORK ,
Reverend Leonard Jermaine Jackson, Executor.
c/o #W-70524
965 Elm Street
Concord, MA 01742

TO:Commonwealth of Massachusetts
Department of Revenue
100 Cambridge Street
Boston, MA 02214 ,
FROM: Reverend Leonard Jermaine Jackson, Executor CAF#0313-36626R
- c/o 965 Elm Street |
' Concord, MA. 01742

November 8, 2019

RE: LEONARD JERMAINE JACKSON, ESTATE
Late filings of State Income taxes
accounts:

#9973CRO0066

#W-70524

#2017-02441 -

#15672333881

#SIC-2014-0155

BING81-6554591

Dear Michael J. Heffernan;

I write to your office filing the enclosed late State Income tax information,
Which has been timely filed to the Department of the Treasury Internal Revere
‘Service.

I accept all penalties for this late filing although I ask that your office

’ do accept these filings for they are in regard to. agendies of. the Executive

branch and Judicial branch of the Commorwealth and may have alarming liabilities
_ due to the fact that the Individual taxpayer is an Estate. |
“Please send to the undersigned a copy of the receipt and all other records
kept'on the taxpayer by your office pursuant to GeL. 66A et. Sede

Thank you for your personal time and prompt attention in this matter

Fame oo ttt te

Tet ADS eo ee et

in Bate ute. CB a ae fe : 2 ve tes Le Awe : : Lies - meee
2a Be ORL PRS TS! deta ive Seite eee pee toate Semmes y ro * Lo Deiat ee TL. Lt :
-3 Filed 07/13/20 -Page 2 of 11

Ex, Az

Case 1:20-cv-11317-DJC Document 1

ree

 

ay
p
bf
is
i
“ ;
no
i
a
4
£
fe
+

 

. =e

 

 

 

 

 

   

  

sioonccree we

   

ste le My

 

SH

_ ° oY] PAVERS Ss fama, street address, olty oF F towri
“ ean postal coda, arid ‘telephone no,

cormr cd erg

of

Mar

[SM eras, Pot
oy “Bc ay he Sond Me af

   

  

edacksen : :

 
      

Db

“Tt Rights,

  

5 ietobe B80, a

 

2 Royalties an ie

. “ent t690- 8.

SAE-O1I6

  

 

 

 

 

Ay te: oe

2 of 8 Qther income

 

14 ‘Rerteral neorne: toe el ,

 

Fae 5 Tn

ce yt [reorevisn

Sh. Lise ti

 

 

   

 

  

“For Stats. Tax":
" Depatnent

 

  

 

RECIPIENT'S name Raat.

 

 

a Cask = SMa Xess (a

. . “| ‘Gity or tov, state or T provinces gountry, rand Zi or foréien postal! Kod! ‘

a Paiva di Wd ORS BO

      

 

4 “|e daa aca

tton| 8 Substitute payments in feu of i

_ aiidenits or interest:

-——

 

  

 

Payer made. dlrect.sales of’.
. .$5,000'¢ oF ‘more of consumer -
* produdfs: toa ‘buyer, .

~_(fectplenty forregale 5. .

 

pte ae ' >

 

 

 

= ‘acount huthber {seqinsinietions)

sts BCs brig i ibe ee : Ee

FATCA filing
| requirement .

 

 

, Tl = | 13 Excess = goldn patho

payments, vs oo

 

x oy. | 18b Seotloir 409A‘ FRooina vi

 

146-Stata tax’ withheld ©

. . : . $. . tee

 

 

noes Aig

 

 

 

Fer ——

a, wviw.irs:gav/Fom1 Q38MISC

 
cuspent 1-3 Filed 07/13/20 Page 3 of 11

Do

eh

Case 1:20-cv-11317-DJC

 

 

aMe, street ‘or tow stats or couny
3B sand telephénd 10." eas

 

 

 

‘Fon

{999-010 |

 

 

 

 

RECIPIENTS name E
B) ad Setur

f we tS

Comm oA Wealth
Street racldrobs soe apt.:no,) NG Fas\ Wea ih Atel

 

 

sae OMe oF Pople Seley
‘of ne Bong nice Et

 

7 Desoriptts ety aa &.,

ew

 

 

FATOA ‘tng
, ‘requirement

 

 

 

 

 

 

 

 

 

 

 

 
Case 1:20-cv-11317-DJC- neore e Filed U0 Page 4 of 11
u .

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

; [|voip [| CORRECTED Lae
PAYER'S name, street address, city or town, state or province, country, ZIP 1 Rents , OMB No. 1545-0115
orate ct elephone no. .
aD J & JACKSON, Estate. $ 2048 Miscellaneous
374. Bast 49th Streat y FO arte
oe _ | 2 Royalties | [Income
Brooklyn, New York !
SO $ Form 1099-MISG ;
3 Other Income 4 Federal Iricome tax withheld [ _Copy G
. $ $ ’ -For Payer
PAYER’ Ss iN : RECIPIENT'S TIN 5 Fishing boat proceeds 6 Medical and heatth care payments J -
B1~GSHSIL
$ $ iz
RECIPIENT'S name .. . 7 Nonemployee compensation | & Su fe payments in lieu off
BRISTGL COUNTY DISTRICT ATTORNEY Eta a, ehidGnds or interest |: For Privacy A Act
Thomas Guinn, IIL D.A "5 “y ye ‘ | and Paperwork
dress (nud > tno) wee : lg . $ jC Reduction Act
Street address (including apt no, 4430 DO" AOA on : Notice, see the
B83 Purchsse Street oS ‘ 9 Payer made diréct salés cf |10 Crop insurance proceeds |: 9949 General
$5,000 or more of consumer . . , :
¢ products to a buyer + Instructions for
City f town, state or province, ountry, and ZIP or foreign postal odde Y ~ Spectplent) forresale> [| $ os Certain
1 wo] 12 , 0 Information
fess Redford, Massactusatts 1: Returns.
Account number (see instructions) FATCA filing} 2nd TIN not] 13 Excess Seiden To 14 Gross proceeds paid fo an- 7
. ' . requirement oO payments a :|  attomey
997SCROOOGEA-Di | Loe Oo} $ $
15a Section 409A deferrals * \ ~~ 445b Section 409A Income 16 State tex-withheld 17.State/Payer's state no, 18.State income
aan $ é mak
$ = {$ $ TEE {s
Form 1099-NISC . . yO "www.irs.gov/Form1099MISC Looe *" .” _.. Defiartment of the Treasury = Intemal Revenue Service
- ssa ewe “4% we ee Com Re ee eee ate war Le iyo. or moa wee :
- ~ . . a my a
2 _ . . . Whe roe ft “. ‘ a’
wan ft {| voip [_|;CORRECTED oot. _~
PAYER'S name, street address, city or town, state or province, country, ZIP | 1 Rents OMB No. 1545-0115 | ‘25. 1 . : ‘ ,
or foreign postal code, and telephone no, . « . ; has ‘
7s - {$ - DO 413 Misceltaneéus
ce ” [a Royalties ‘income
- § Form 1099-MISG .
se an - . - + | 3 Other income “°° | 4 Federal Incqme tax withheld - Copy CG
_ : $ $ For Payer
PAYER'S TIN . RECIPIENT'S TIN . 5 Fishing boat proceeds 6 Medical and health care payments
4 te, 4, 27 . ° . ' ‘ , : . . .
Ny a . “aot $ $ / te et
RECIPIENT'S name . ° . , 7 Nonempioyes compensation 8 Substitute payments in fear ’ .
, \ emp dividends or interest For Privacy Act
tee ; and Paperwork
Lo ‘ . Reduction’ Act
Streat address (including apt no) =, $ . $ ot Notica, see'the
9 Payer made direct-sales of 140 Crop insurance proceeds
como awevatietea “+See Pie orig coREORD oflorelof.consiimay - - . Jot ths ee General.
~ ; products to a buyer ‘instructions for
City or town, state or province, country, and ZIP or foreign postal code (recipient) forresale> C1 | $ Certain
” - Ad: 12 Information
a - ; Returns.
Account number (see Instructions) FATCA filing! 2nd TIN not 13 Excess polden parachute 114 Gross proceeds paid fo an ,
' requirement gO paym attomey :
. O $ $
1 Sa Section 409A deferrais - 15b Section 409A income 46 State tax withheld 17 State/Payer's state no. - 118 State income - o
oo oo $ $
$ $ $ $
Form 1099-NMISC . www.irs.gov/Form1099MISG

Department of the Treasury - intemal Revenue Service |
Case 1:20-cv-11317-DJC Document 1-3 Filed 07/13/20 Page 5 of 11

EK AS

B - » 4 —_
5 CX Department of the Treasury OMB Clearance Ho.: *1S45-0074
i) Interna] Revenue Service Bee

5065 €. Butler Avenue . in reply refer to: 1025265258
FRESNO CA 93888-9036 Oct. OF, 2uU16 LTR i2c oS
XXX-XX-XXXX 201412 30
Inpet Op: 1025265258 OgoggGT7IG
: BODC: WI

9
a

LEONARD J JACKSON : .
374 E 49TH ST DI
BROOKLYN NY 11203

 

006340.

Social security number: XXX-XX-XXXX
BATCH 635909,82 : —B9221-254-05102-6

Dear Taxpayer:

We received wour Dac. 31; 2014, Form 1040 federal individual
income tax returns but we need more information to process the return

accurately. Unless required otherwise, send us your reply within 20
days from the date of this letter. .

Encioss oniy. the information. requested and any forms, schedules or
pther information required to. support your entries and a copy .of this
letter. Don't send = copy of -your return unless we ask you to do so.
Don't respond with a Form 1040X-, Amended u.S. Individual Income Tax
Return. We'’llL-issue any refund dus tea ya in about 6 to 8 weeks from
the time we receive your response. If we don't receive a response from
you, we mey have to increase the tax you owe or reduce your refund.

To obtain the forms; schedules; or publications to respond ta this
etter, visit www.irs.gov or call {-BO00-TAX-FORM (1-890-829-3676).

To support the amount of wage or withholding entry of
$1150,000,000.00 on line 66, Form 10940, submit:

— Form W-2, Wage and Tax Statement

- Form W-26, Certeis Sembling Hinninss | . . .

- Form 1099-R; Bistributions from Pensions» Annuities; Retirement
or Profit Sharins Plans, IRAs, Insurance Contracts, etc.

- Qther forms reporting wage ar withholding

tf you don't have the form you need, contact the issuer of the income -
aoa =. ra - fo0 . oe . . - = - nan - . -
Lah. me bawewent fot thigpey. and send it with this Letter. Otherwise;s. send us

hers a EY

the information in some on SERPS Poa. For: exaieple<yld oS BTA
i hich shows year-to-date totals.

Your tax’ return doesn't have your priginal signatures. Sign and return’
the declaration at the and of this Letter. See the instructions for

the declaration below for the additional requirements that may apply
_, ta vou.

If vou have questions about this letter: call the appropriate
telephone number listed below: .
Case 1:20-cv-11817-DJC Document 1-3 Filed 07/13/20 Page 6 of 11

cay) IRS Department of the Treasury 4 \, . A) lo

07238

Internal Revenue Service
In reply refer to: 0237500000
CINCINNATI OH 45999-0038 Mar. 13, 2018 LTR 2645C KO
XX-XXXXXXX OOg0c0 OO
Input Op: 0209960030 00002390
BODC: WI

LEONARD J JACKSON ESTATE

REV LEQNARD- JERMAINE JACKSON EX
C/O 37% EAST 49TH ST APT D-1
BROOKLYN NY 11203-0000

Taxpayer identification number: 81-65546591

Dear Taxpayer:

We received one of the following items from you or your’ authorized
third party on Jan. 17, 2018.

- Correspondence

- Telephone inquiry

= Payment}

- Form

- Response to our inquiry or notice
Penalty abatement request
Installment agreement

Other

We*re working on your account. However, we need an additional 60
days to send you a complete response on what action we are taking

on your account. We don't need any further information from you right
now.

If you have questions; you can call us toll free at
1-800-829-0115.

lft you prefer, you can write to the address atthe top of the first
page of this letter.

You can get any of the forms or publications menticned in this latter

by calling 800-TAX-FORM (800-829-3676) or visiting our website at
wwwWw.irs.gav/formspubs. .

When you write, include a copy of this letter, and provide your
telephone number and the hours we can reach you in the spaces below.

Telephone number (C ) Hours

 

Keep a copy of this letter for your records.

Thank you for your cooperation.
Case 1:20-cv-
11317-DJC Document 1-3 Filed 07/13/20 Page 7 of 11

C—
Ie§ Department of the T
‘aM TRS Depa vente Baviee .
In reply refer to: 0435695895
-OGDEN UT 34201-00358 Apr. 29; 2019 LTR 96C 0
XX-XXXXXXX 201412 05

oo000022
BODC: SB

LEONARD J JACKSON ESTATE
REV LEGNARD- JERMAINE JACKSON EX
cea €/0 374 EAST GOTH ST APT Dol
a —SRODKEYN— NY 11205
04636

‘Employer identification number: XX-XXXXXXX
oO Tax periods: Dec: 31, 2014

Form: 1041

Dear Taxpayer:
Thank you for your correspondence which we received on Nov. O05; 2018.

We reviewed the information you provided and determined no action is
necessary on your account.

If you have questions, you can call 800-829-0115.

If you prefer, you can write to the address at the top of the first
page of this letter. ,

When you write, include a copy of this letter, and provide your
telephone number and the hours we can reach you in the spaces pelow.

Telephone number (¢ ) Hours

Keep a copy of this tetter for your records.

Thank you for your cooperation.
Case 1:20-cv-11317-DJC Do ent 1-3 Filed 07/13/20 Page 8 of 11

h.

.. Office of the
LEONARD JERMAINE JACKSON, ESTATE.
NEW YORK
Reverend Leonard Jermaine Jackson, Executor/legatee —
.374 East 49th Street, #D1
Brooklyn, New York
[11203]

January 3, 2019

To: Bristol County District Attorney Office
Thomas Quinn, IIT,.D:A.
888 Purchase Street ,

New Bedford, MA -

From: Office of the Executor

RE: Commonwealth. V LEONARD JACKSON
#997 3CROU66 .

RETURN OF EXECUTION

In compliance to M.G.L. c- $33 §23 the above said "Estate" by
way of "Executor" does hereby recognize and return the mittimus
For want of surety along with the accepted presentation for full
satisfaction of all debts, liens, and cost of the above named
"Estate" tendered in the amount of one hundred ten million -dollars —

no cents of lawful money pursuant to Title 31 U.S.C. §9303 and -
12 U.S.C. §95a, 95b. ”

THEREFORE: All attached property of the LEONARD JERMAINE JACKSON’
ESTATE. must immediately be returned to the possession of the
executor Reverend Leonard Jermaine Jackson with the re-lease of

- the said Reverend Leonhard Jermaine’ Jackson from the custody of

‘the Massachusetts Department of Correction by order of the Bristol
County Superior Court immediately. ‘

Failure to adhere to this demand will result in a miscarriage of
justice. ,

Signed under the pains and penalties of perjury on this 3rd
day of January 2019.

Respectfully submitted,
by Executor sui juris
Rev. Leonard J. Jackson

cc:file
Case 1:20-cv-11317-DIC (pobilmeft He Filed 07/13/20 Page oof 14

 

 

 

 

 

 

 

 

"AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT 1. CONTRACT ID’ CODE _ a 2
2. AMENDMENTIMODIFICATION NUMBER 3. EFFECTIVE DATE <- REQUISITIONPURCHASE REQUISITION NUMBER [5. PROJECT NUMBER (iFappiicable)
9973CRO0066 01-29-2019 CAF#0313-36626R
6. ISSUED BY . CODE 5892391 7. ADMINISTERED BY (/f other than Item 6) CODE

Leonard Jermaine Jackson, Executor

 

 

 

 

8. NAME AND ADDRESS OF CONTRACTOR (Number, streef, county, State and ZIP Code} &) 9A. AMENDMENT OF SOLICITATION NUMBER
Reverend Leonard Jermaine Jackson
. 374 East 49th Street, Di CI
, SB, DATED (SEE ITEM 11)

Brooklyn, New York

 

404. MODIFICATION OF CONTRACTIORDER NUMBER

- BRGR1999-00066-A.

es 40B, DATED (SEE ITEM 13)

03-11-1999

 

 

 

 

cope 32096993 J [FACILITY CODE 7473716
: 41. THIS ITEM ONLY-APPLIES TO AMENDMENTS OF SOLICITATIONS

 

| The above numbered solicitation is amended as set forth in Item 14. The hour and date specified for receipt of Offers [| extended. [| Is not extended.

Offers must acknowledge receipt of this amendment prior to the hour and date specified in the solicitation or as amended, by one of the following methods: .

(a) By completing items 8 and 15, and returning copies of the amendment; (b) By acknowledging receipt of this amendment on each copy of the offer siibmiited;

or (c) By separate letier or electronic communication which includes a reference to the soliciiation and amendment numbers. FAILURE OF YOUR ACKNOWLEDGMENT TO BE
RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS PRIOR TO THE HOUR AND DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER. If
by virtue of this amendment you desire tp change an offer already submitted, such change may be made by letter or electronic communication, provided each letter or electronic
communication makes reference to the soficitation and this amendment, and is received prior to the opening hour and date specified.

{2 ACCOUNTING AND APPROPRIATION DATA (If required) .

EIN# XX-XXXXXXX
13. THIS ITEM APPLIES ONLY TO MODIFICATIONS OF CONTRACTS/ORDERS.
IT MODIFIES THE CONTRACT/ORDER NUMBER AS DESCRIBED IN ITEM 14.

CHECK ONE [A THIS CHANGE ORDER IS ISSUED PURSUANT TO: (Specify authority) THE CHANGES SET FORTH IN ITEM 14 ARE MADE IN THE CONTRACT ORDER
O NUMBER IN ITEM 104A.

B. THE ABOVE NUMBERED CONTRACT/ORDER {S MODIFIED TO REFLECT THE ADMINISTRATIVE CHANGES (such as changes in paying office,
[x appropriation data, etc.) SET FORTH IN TTEM 14, PURSUANT TO THE AUTHORITY OF FAR 43.103(6).

Cl C. THIS SUPPLEMENTAL AGREEMENT IS ENTERED INTO PURSUANT TO AUTHORITY OF:

 

 

 

‘ cq D. OTHER (Specify type of modification and authority)

 

E. IMPORTANT: Contractor ral is not -[_| is required to sign this document and retum copies to the issuing: office.

 

44. DESCRIPTION OF AMENDMENT/MODIEICATION (Organized by UCF section headings, including solicitation/contract subject matter where feasible.)

Subrogation Agreement with complete equitable adjustment for full satisfaction and
exoneration for Want of Surety against one LEONARD JERMAINE JACKSON, Estate. by
personal representative Reverend leonard Jermaine Jackson, Executor with a renewed
eorsideration in the amoumt of $110,000,000.00 and $100, 000,000.00.:issued to the
Secretary of Public Safety and Security Daniel Bennett for corrected mittimus

accepted by Cedar Junction on 02-02-2002, see page '3 of 3 to bailee to satisfy
Document of Title Bailment in Full Faith and Credit Title:12 USCS §1825.

 

 

 

 

 

 

 

“~~ © Excest as ptovided froin, ell 4arns and conditions uf the densa jee gieand mn Nem AoE 26 hepetn gfore changed, remains unchanged and in full force and effact
5A. NAME AND TITLE OF SIGNER (Type or prin es TGA. NAME AND TITLE OF CONTRACTING OFFICER (Type or pring”
Reverend Leonard Jermaine Jackson, Fxecutor Same
458. CONTRACTORIOFFEROR in DATE SIGNED | 16B. UNITED STATES OF AMERICA [= DATE SIGNED
01-29-201
parson authorized to sign) | | (Signature of Contracting Offce7 |
—aE_ STANDARD FORM 30 (REV. 11/2016

Previous edition unusable , Prescribed by GSA FAR (48 CFR) 53.243
 

Case 1:20-cv-11317-DJC menu ER (75 Page 10 of 11

Form #24
COMMONWEALTH QE M4SSACHUSETTS
BRISTOL, ss. * oe . SUPERIOR COURT
of 50 . ,
or aaa @ ar) S
6 6%, & o or” &

BrisTon, Ss, Lo the 2 Self ‘ , Rich see Bristoleor his Depuly, and the Keener of

 

 
   
  
 

4
Xs
es ss om e° Onn 8 thip ap bep! brought before the Justices of
eo
out a Ri Sie ert oft Ye BS 9° <svewSeffora . within and for
en Outy ligt macobe to. ee igi pént hitherto returned by the Grand Jurors
of % ot stl DrptgSaPioty paLdngt ed Hourt, against said Leonard Jackson
@_ %
6 which GpSiotmentt ie eS of Leenard Jackson is charged with
es * MORpER 26541 ie |
& A 3h
= = Y Al .
% <#fis fully pitorth in Pid fxdletment, and to which indictment the said . tegnard Jackson
Pleads ot says théi/thetepf he is not guilty:
; so” p ,
Ao

 
 

bexfor his personal ay appearance upon said Court to answer to
said indictment from day to day'and from time to time until the same is finally disposed of
and abide the final order, sentence, or decree of the Court thereon, and not depart without
~~ “leave, anid in default thereof to stand committed; with which order of-said: Court-the-said-- —— --—--
defendant now refuses to comply and perform.

RINE ALOR NOW NS EIN RL RLS PER DE NOM Pe De

YOU are, therefore, hereby required, in the name of the Commonwealth of Massa-
chusetts, to take the said defendant and him carry to the Jail in New Bedford in said
County, and him deliver to the keeper thereof. And the said keeper is alike required to
receive the said defendant into his custody, in said Jail, and him there safely keep until he
recognize as aforesaid, or until he be otherwise discharged by due course of law.

Witness, Hon. Robert A, Mulligan . Justice of the Superior Court Dept. of the Trial
Court, at Taunton, this NINETEENTH dayof = March in the year of our Lord
one thousand nine hundred and ninety-nine.

AW G ' Asst.
A True Co dy atic Frocess / . yt — Clerk-Magistrate

LT , /
—“Asst. Clerk “of Courts

   
. Case 2 1: 20- -cv-11317-DJC Document1-3 Filed 07/1

Commonwealth of Massachusetts ENP ape ti of i
. County of Bristol | .
‘The Superior Court

CORRECTED MIFTIMUS *0 Ga Bt jgsion MCI (Walpole)

oe ‘<2 3 x oe
nO ae 2 3 pe Pocket #8RCR1999-00086-A

  
 
   

To the Sherif oe be =f is deputies, the Officers hereinafter
named and ee Sonteae oe Gedar ee MC. (Walpole) -
. . ‘GREETING: —
bos Ye ee ea , ov & ‘ y 7
a8 or G agit Bepartment of the Trial
Court for woe sesiotiens Ce na dyndgy <# for the County of
Bristobsg ee aia tne {aay cau H02.
ee apes ak ots ‘oe Ae a corivicted of the crime(S) of.
2 id 03/11/1999
: ee ee 1 Ee . .
a: sae tho ee igs Jf was Sentenced to be confined in the Cedar
sone Walpaisi. ier Fa ie 4he term of his natural fife. ,
nthe Court ingtnssingys $61 orders that the defendant Leonard Jackson
eemed to Bag, Sen ~[58- oe YS of said sentence in confinement awaiting
disposition of teria
ere Sjore,¢ conga dyou, the said Sheriff, Detiuties and ‘Officers ion
to remove # ealdthesnged Jackson from the Jail in New Bedford the said Oo

Bristal; to thetGedar, Junction NCI (Walpole), and we command you,
. Superintendent to receive the said | eonard Jackson and’ immediately.thereon.
the said defendant to be ‘confined therein for and during the term of his nature
aforesaid.

WITNESS, Suzanne V. DelVecchio, Chief Justice of said Court and ite seal
- thereof at New Bedford aforesald, this 4th day of September in the year of our Lord

2002.
estes J alert Be BARAT -cressewerarcecennterseseet’ *
gsistant Clerk
RETURN + :
pristol, ss. . , . Naw Bedford
2002

, ae
. in bode iperintendnt thereat wih a.copy of this weratt

m—w -

eputy Sheriit, of sald Cotmiy .
FD Osc ue

A trae copy’ Lf i a yD

. “Assistant Clark/Magistrs**

    
